IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 40680

STATE OF IDAHO,                                    )      2013 Unpublished Opinion No. 728
                                                   )
        Plaintiff-Respondent,                      )      Filed: October 29, 2013
                                                   )
v.                                                 )      Stephen W. Kenyon, Clerk
                                                   )
JAMIE LEON PROFFITT,                               )      THIS IS AN UNPUBLISHED
                                                   )      OPINION AND SHALL NOT
        Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Daphne J. Huang, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________
MELANSON, Judge
       In April 2012, two officers were driving on Franklin Road in Boise. The officer riding as
a passenger observed Jamie Leon Proffitt make a lane change which the officer believed
constituted an infraction. The officers initiated a traffic stop of Proffitt. During the stop, Proffitt
did not follow an officer’s instructions and the officers forcibly removed Proffitt from the vehicle
and arrested him. The officers searched Proffitt incident to arrest and found a small amount of a
white, crystalline substance. The substance tested presumptively positive for methamphetamine.
The state charged Proffitt with possession of a controlled substance, I.C. § 37-2732(c), and
resisting or obstructing officers, I.C. § 18-705. Proffitt filed a motion to suppress the evidence
against him and the district court denied the motion. Proffitt pled guilty to possession of a
controlled substance and the state dismissed the charge for resisting or obstructing officers. The
district court imposed a unified term of seven years, with a minimum period of confinement of
two years, suspended the sentence, and placed Proffitt on probation for seven years. Proffitt
appeals, challenging the denial of his motion to suppress.

                                                  1
          The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
          Proffitt only challenges district court’s determination that the stop of his vehicle was
proper.     A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and
implicates the Fourth Amendment’s prohibition against unreasonable searches and seizures.
Delaware v. Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286.
Under the Fourth Amendment, an officer may stop a vehicle to investigate possible criminal
behavior if there is a reasonable and articulable suspicion that the vehicle is being driven
contrary to traffic laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131
Idaho 205, 208, 953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be
evaluated upon the totality of the circumstances at the time of the stop. State v. Ferreira, 133
Idaho 474, 483, 988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires
less than probable cause but more than mere speculation or instinct on the part of the officer. Id.
An officer may draw reasonable inferences from the facts in his or her possession, and those
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).              Suspicion will not be
found to be justified if the conduct observed by the officer fell within the broad range of what
can be described as normal driving behavior. Atkinson, 128 Idaho at 561, 916 P.2d at 1286.
          The statute at issue, I.C. § 49-808(2), reads as follows:
                  A signal of intention to turn or move right or left when required shall be
          given continuously to warn other traffic. On controlled-access highways and
          before turning from a parked position, the signal shall be given continuously for
          not less than five (5) seconds and, in all other instances, for not less than the last
          one hundred (100) feet traveled by the vehicle before turning.

Proffitt contends that, without testimony regarding the speed of his vehicle, there was
insufficient evidence for the district court to conclude how far Proffitt traveled prior to his lane


                                                    2
change. Franklin Road is not a controlled-access highway and the state was required to prove
the officer had a reasonable suspicion that Proffitt did not signal for 100 feet before changing
lanes. At the hearing on the motion to suppress, the officer who observed Proffitt’s lane change
testified as follows. The officer was headed eastbound on Franklin Road and observed Proffitt’s
vehicle put its blinker on and quickly change lanes. The officer testified the time seemed less
than five seconds and the vehicle appeared to travel less than 100 feet--estimating the distance at
three times the length of the car. The officer further testified that she estimated Proffitt’s
distance traveled to be 40 feet and estimated the time to be two seconds. This is substantial and
competent evidence from which the district court could determine the officer had reasonable
suspicion that Proffitt violated I.C. § 49-808(2).
       Proffitt argues the district court’s finding of fact regarding the distance traveled (40 feet)
is clearly erroneous. Proffitt’s argument centers on the equation that distance equals the rate of
speed multiplied by the time in motion. At the hearing on the motion to suppress, the officers
testified that the speed limit on Franklin Road is either 30 mph or 35 mph. The officers also
testified there was nothing remarkable about Proffitt’s speed. From this, Proffitt points out that,
if travelling 30 mph in two seconds time, a vehicle would have traveled 88 feet. Proffitt further
notes that, if travelling 35 mph for a period of two seconds, a vehicle would have traveled 102.66
feet--a distance not considered an infraction. However, Proffitt’s calculations rely upon the
assumption that the officer’s estimate of two seconds was precisely accurate and that the estimate
of 40 feet was erroneous. It is equally plausible that the distance was accurate and the estimate
of time was incorrect or, in the more likely scenario, both estimates were slightly off.
       While Proffitt contends that the state must present proof of speed to demonstrate the
distance traveled prior to a lane change, Proffitt is incorrect. Distance is the type of observation
an officer can visually make without the need for resort to mathematical equations.             The
precision for which Proffitt argues is not required for a determination of reasonable suspicion.
Thus, the district court did not err in denying the motion to suppress. Accordingly, we affirm
Proffitt’s judgment of conviction for possession of a controlled substance.
       Chief Judge GUTIERREZ and Judge LANSING, CONCUR.




                                                     3